Citation Nr: 1100515	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of overpayment of Chapter 35 education 
benefits in the amount of $1,544.57.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The appellant is the spouse of the Veteran who is reported to 
have had active service from April 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Committee on 
Waivers and Compromises (Committee) of the Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The appellant received overpayment of educational benefits in 
the amount of $1,544.57.

2.  Notice of the indebtedness was sent to the appellant at her 
address of record in February 2007.

3.  The appellant filed a request for waiver of the overpayment 
in January 2008, in excess of 180 days after notice of the 
indebtedness was sent to her.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of education benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that in Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010) (VCAA), with its expanded duties, is not applicable 
to cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the provisions 
of the VCAA are relevant to a different chapter (i.e. Chapter 
51).  In addition, the disposition of this case is based on the 
operation of law, and the Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the matter.  
See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA and its implementing regulations are not for 
application in this case.


II.  Applicable Law and Analysis

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2010).

The 180-day period may be extended if the individual requesting 
waiver demonstrates that, as a result of an error by either 
Department of Veterans Affairs (VA) or postal authorities, or due 
to other circumstances beyond the debtor's control, that there 
was a delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice of 
indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted that 
where the law and not the evidence is dispositive, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.

Moreover, in connection with the mailing of correspondence and 
the presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" shown 
of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 
(1995), and that the burden is on the appellant to keep VA 
apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. 
App. 262 (1993).

In a February 17, 2007, notice directed to appellant's current 
address of record, as substantiated by the assignment of Code 100 
pursuant to an explanation from the Debt Management Center (DMC), 
and as further verified by a memorandum from DMC dated in 
September 2008, the RO informed appellant of the subject 
indebtedness.  

The appellant does not dispute that she received this letter or 
contend that a mistake was made by either VA or postal 
authorities in the mailing of this notice letter to her address 
of record at the time the letter was sent.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) [there is a presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary].  In fact, in her initial letter that 
requested the waiver of the overpayment, dated in January 2008, 
she did not assert any defect with respect to the February 17, 
2007, notice.  




Thereafter, the appellant's request for waiver of the overpayment 
of educational benefits was denied by the RO in February 2008 on 
the basis that the request was not timely filed pursuant to 38 
C.F.R. § 1.963(b)(2).  This appeal then followed.

The appellant does not dispute these facts, but instead, argues 
by way of subsequent statements that she was diagnosed with 
cancer in February 2007 and underwent surgery for the removal of 
one of her kidneys in March 2007.  She further asserts that while 
she was sent notice of the debt on February 17, 2007, and missed 
the 180-day time period to request a waiver, the February 17, 
2007, letter was sent to her at a time when she "was not doing 
well physically or emotionally because of my illness," and that 
"this circumstance caused to her delay in responding to your 
correspondence."  

However, it is clear that the appellant's January 2008 waiver 
request was made in excess of 180 days after notice of the 
overpayment was sent to her address of record by the DMC on 
February 17, 2007, and that under the law, this constitutes an 
untimely filing of her waiver application.  See 38 U.S.C.A. § 
5302(a) (West 2002).

The appellant does not dispute that she received this letter.  
Nor does she contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to his 
address of record at the time the letter was sent.  See 
Mindenhall, supra; see also Baxter v. Principi, 17 Vet. App. 407 
(2004) [the Board need not examine whether presumption of 
regularity has been rebutted unless and until an appellant, at a 
minimum, alleges that he or she did not receive the document in 
question].

In this case, there is also nothing to suggest that the DMC's 
debt notice letter of February 17, 2007, was not sent in the 
regular and ordinary manner that correspondence is delivered into 
the custody of the United States Postal Service and mailed to the 
addressee.  Furthermore, there is no evidence that any other 



correspondence that could be construed as a request for waiver 
was received by VA until the appellant's request for waiver was 
received in January 2008, and she does not contend otherwise.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness at 
issue was not timely filed.  No relevant exceptions to the legal 
criteria have been provided or are applicable in this case, and 
therefore, the Board has no authority to disregard the 
limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

The Board would further note that with respect to the argument 
that the appellant's physical and emotional condition at the time 
of the February 17, 2007, letter justifies the waiver of the 
untimeliness of the request for waiver of overpayment, the Board 
recognizes that the Federal Circuit has held that filing 
deadlines can be equitably tolled where a veteran or claimant is 
able to show that the failure to file was the direct result of a 
mental illness that rendered him or her incapable of rational 
thought or deliberate decision making, or incapable of handling 
his or her own affairs or unable to function in society.  Barrett 
v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

However, in Claiborne v. Nicholson 19 Vet. App. 181, 184 (2005), 
it was held that the burden of proof is on the veteran to show 
that the failure to file an appeal was the direct result of a 
mental illness.  Thus, the appellant holds the burden of 
submitting competent medical evidence showing that she was 
mentally incapable of filing an appeal with regard to those prior 
decisions.  Id. at 184.  Here, the appellant has not provided 
competent medical evidence showing that she was incapable of 
filing the appeal of the February 17, 2007, notice as a direct 
result of a mental illness.

Accordingly, as the appellant's request for waiver of recovery of 
an overpayment of educational benefits was not timely filed, her 
claim is denied.  Sabonis, supra.


ORDER

The appellant's request for waiver of overpayment of educational 
benefits was not timely filed and therefore, the appeal is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


